DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-7 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/10/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Karhu as described below.

Specification
The disclosure is objected to because of the following informalities: 
	On page 5, line 7, “polytetrafluroethylene” should be “polytetrafluorethylene”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 7, the limitation “oil resistant material “ is a relative term which renders the claim indefinite. The term “oil resistant material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, even though examples have been given to an oil resistant material, the list of examples is not defined where one of ordinary skill in the art would know what would and would not constitute “any other material known for exceptional resistance to …”. Therefore, the metes and bounds of the claim is not defined due to the disclosure not providing a clear distinction as to a material that would or would not be of “exceptional resistance”.
In regards to claims 1 and 7, the term “rigid material” is a relative term which renders the claim indefinite. The term “rigid material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of the claim is not defined due to the varying degree of the materials elasticity (ex. How “rigid” is the material? What material is considered rigid and what is not?). 
To proceed with prosecution, the examiner will interpret the rigidity of the manifold based on the materials listed in the specification for the oil resistant material such as Natural Rubber, PTFE, and Polyurethane (see page 5, lines 5-10 of the instant application where these materials are used).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huschke (U.S. PGPub No. 20200166168).
Claim 1, as best understood, Huschke discloses:
A vacuum manifold assembly (see fig. 1) being configured to facilitate a plurality of vacuum hoses to be fluidly coupled to a single vacuum supply hose, said assembly comprising: 
a vacuum manifold (100, fig. 1) comprising a body (102, fig. 1) defining an interior space of said vacuum manifold (see fig. 2, where there is an interior space), 
an input tube (104, fig. 1; “tube” is being interpreted as “a long hollow cylinder”; “cylinder” is being interpreted as a “solid or hollow body, object, or part having the shape of a cylinder”), and 
a plurality of output tubes (see near elements 110 and 108, where there are a plurality of output tubes), 
said input tube being coupled to said body (see fig. 1) and being in fluid communication with said interior space (see fig. 2, where the input tube is in fluid communication with the interior space), 
each of said plurality of output tubes being coupled to said body and being in fluid communication with said interior space (see fig. 2, where all output tubes are in fluid communication with the space) thereby facilitating fluid communication between said input tube and each of said plurality of output tubes (see fig. 2), 
said vacuum manifold being comprised of an oil resistant material (see paragraph 0040, where PTFE is used for the manifold) 
wherein said vacuum manifold is configured to resist being degraded by crude oil (see page 7 of 23 of the NPL provided herein where PTFE is resistant to crude oil), 
said vacuum manifold being comprised of a rigid material (as best understood, because the vacuum manifold is made of PTFE, it appears this limitation would be met) 
wherein said vacuum manifold is configured to resist being deformed by vacuum pressure (see page 5, lines 5-10 of the instant application, where the vacuum manifold is also made of PTFE and therefore appears would meet the limitation; see paragraph 0040 of Huschke, where PTFE is used for the manifold).

	Claim 4, Huschke discloses: 
The assembly according to claim 1, wherein said body has a top wall (see annotated fig. 2 below) and a bottom wall (see annotated fig. 2), 
said body being elongated along an axis extending through a first end (see annotated fig. 2) and a second end of said body (see annotated fig. 2), 
said top wall having an input opening (see annotated fig. 2) extending into said interior space of said body, 
said input opening being centrally positioned on said top wall (see annotated fig. 2), 
said bottom wall having a plurality of output openings each extending into said interior space of said body (see annotated fig. 2), 
said plurality of output openings being spaced apart from each other (see annotated fig. 2) and being distributed along said axis extending between said first end and said second end of said body (see annotated fig. 2).

	
	
    PNG
    media_image1.png
    937
    860
    media_image1.png
    Greyscale


Claim 5, Huschke discloses: 
The assembly according to claim 4, wherein said input tube extends away from said top wall having said input tube being aligned with said input opening, 
said input tube having a distal end (see near element 104 in fig. 1) with respect to said top wall 
wherein said distal end is configured to insertably receive the suction hose (see fig. 1, where it appears a suction hose is capable of being inserted into the distal end of the input tube; see paragraph 0003 where the manifold permits fluid communication between a first conduit to a plurality of second conduits).

Claim 6, Huschke discloses: 
The assembly according to claim 4, wherein each of said plurality of output tubes is positioned on said bottom wall of said body (see annotated fig. 2 above, where the output tubes are positioned on the bottom wall of said body), 
each of said output tubes being aligned with a respective one of said output openings (see annotated fig. 2, where each output tube is aligned with the output opening), 
each of said plurality of output tubes having a distal end with respect to said bottom wall (see annotated fig. 2, where each output tube has a distal end w.r.t the bottom wall).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huschke as applied to claim 1 above.
In regards to claim 2, Huschke discloses: 
The assembly according to claim 1, wherein said vacuum manifold is configured to be employed in oilfield fluid recovery operations (it appears this manifold would be capable is being employed in oilfield fluid recovery operations),
but is silent on the diameter of the diameter of the input tube. 
However, Elliot discloses that an input tube (considered as 106 in Fig. 2) is known to have a nominal diameter of ten inches (see paragraph 0017, Col. 1, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a ten-inch diameter for the input tube of Kraige because Elliot discloses that it is known to use a diameter of ten inches for an input tube (see paragraph 0017, Col. 1, lines 5-7).
In addition, the “diameter” of the “input tube” may be optimized to the desired operational parameters through the use of routine experimentation because the use of routine experimentation is used during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

	In regards to claim 3, Huschke discloses: 
The assembly according to claim 1, but is silent on the diameter of the diameter of the output tube. 
However, Elliot discloses that output tubes (considered as 108 in Fig. 2) are known to have a nominal diameter of four inches (see paragraph 0017, Col. 1, last line and Col. 2, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a four-inch diameter for the output tube of Kraige because Elliot discloses that it is known to use a diameter of four inches for an output tube (see paragraph 0017, Col. 1, last line and Col. 2, line 1).
In addition, the “diameter” of the “output tube” may be optimized to the desired operational parameters through the use of routine experimentation because the use of routine experimentation is used during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

In regards to claim 7, as best understood, Huschke discloses: 
A vacuum manifold assembly being configured to facilitate a plurality of vacuum hoses to be fluidly coupled to a single vacuum supply hose, said assembly comprising: 
a vacuum manifold (100, fig. 1) comprising 
a body (102, fig. 1) defining an interior space of said vacuum manifold (see fig. 2, where there is an interior space), 
an input tube (104, fig. 1; “tube” is being interpreted as “a long hollow cylinder”; “cylinder” is being interpreted as a “solid or hollow body, object, or part having the shape of a cylinder”), and 
a plurality of output tubes (see near elements 110 and 108, where there are a plurality of output tubes), 
said input being coupled to said body (see fig. 2) and being in fluid communication with said interior space (see fig. 2), 
each of said plurality of outputs being coupled to said body (see fig. 2) and being in fluid communication with said interior space (see fig. 2) thereby facilitating fluid communication between said input and each of said plurality of outputs (see fig. 2), 
said input tube to engage a suction hose of a vacuum pump (see fig. 2, where it appears the input tube is capable of engaging a suction hose; see paragraph 0003 where the manifold permits fluid communication between a first conduit to a plurality of second conduits), 
wherein said vacuum manifold is configured to be employed in oilfield fluid recovery operations (it appears the manifold is capable of being employed in oilfield fluid recovery operations), 
each of said plurality of output tubes to engage a vacuum hose for the vacuum pump (it appears a vacuum hose is capable of being used; see paragraph 0003 where the manifold permits fluid communication between a first conduit to a plurality of second conduits) 
said body having a top wall (see annotated fig. 2 above) and a bottom wall (see annotated fig. 2), 
said body being elongated along an axis extending through a first end and a second end of said body (see annotated fig. 2), 
said top wall having an input opening extending into said interior space of said body (see annotated fig. 2), 
said input opening being centrally positioned on said top wall (see annotated fig. 2), 
said bottom wall having a plurality of output openings each extending into said interior space of said body (see annotated fig. 2), 
said plurality of output openings being spaced apart from each other (see annotated fig. 2) and being distributed along said axis extending between said first end and said second end of said body (see annotated fig. 2), 
said input tube extending away from said top wall (see annotated fig. 2) having said input tube being aligned with said input opening (see annotated fig. 2), 
said input tube having a distal end (see annotated fig. 2) with respect to said top wall 
wherein said distal end is configured to insertably receive the suction hose (see annotated fig. 2), 
each of said plurality of output tubes being positioned on said bottom wall of said body (see annotated fig. 2), 
each of said output tubes being aligned with a respective one of said output openings (see annotated fig. 2), 
each of said plurality of output tubes having a distal end with respect to said bottom wall (see annotated fig. 2, where each of the output tubes have a distal end w.r.t the bottom wall), 
said vacuum manifold being comprised of an oil resistant material (see paragraph 0040, where PTFE is used for the manifold), 
wherein said vacuum manifold is configured to resist being degraded by crude oil (see page 7 of 23 of the NPL provided herein where PTFE is resistant to crude oil and appears would meet this limitation), 
said vacuum manifold being comprised of a rigid material (as best understood, because the vacuum manifold is made of PTFE, it appears this limitation would be met) 
wherein said vacuum manifold is configured to resist being deformed by vacuum pressure (see page 5, lines 5-10 of the instant application, where the vacuum manifold is also made of PTFE and therefore appears would meet the limitation; see paragraph 0040 of Huschke, where PTFE is used for the manifold),
but is silent on: 
each of said plurality of output tubes having a diameter of at least 2.0 inches
said input tube having a diameter of at least 2.0 inches.
In regards to the output tube diameter, Elliot discloses that output tubes (considered as 108 in Fig. 2) are known to have a nominal diameter of four inches (see paragraph 0017, Col. 1, last line and Col. 2, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a four-inch diameter for the output tube of Kraige because Elliot discloses that it is known to use a diameter of four inches for an output tube (see paragraph 0017, Col. 1, last line and Col. 2, line 1).
In addition, the “diameter” of the “output tube” may be optimized to the desired operational parameters through the use of routine experimentation because the use of routine experimentation is used during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).
In regards to the input tube diameter, Elliot discloses that an input tube (considered as 106 in Fig. 2) is known to have a nominal diameter of ten inches (see paragraph 0017, Col. 1, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a ten-inch diameter for the input tube of Kraige because Elliot discloses that it is known to use a diameter of ten inches for an input tube (see paragraph 0017, Col. 1, lines 5-7).
In addition, the “diameter” of the “input tube” may be optimized to the desired operational parameters through the use of routine experimentation because the use of routine experimentation is used during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benson et al. (U.S. Patent No. 3,567,259) discloses a similar device to the present invention.
McKeown et al. (U.S. Patent No. 9,127,858) discloses a similar device to the present invention.
Ikeda (JPH08296783) discloses that suction pipes are known to use a metal casted material to provide the benefits of being “oil resistant” and “heat resistant”. 
Additional references are provided in the PTO-892 document. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679